Third District Court of Appeal
                              State of Florida

                      Opinion filed November 12, 2015.

                             ________________

                               No. 3D15-441
                        Lower Tribunal No. 12-10086
                            ________________


                              Kelvin Bradley,
                                  Appellant,

                                     vs.

                           The State of Florida,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Thomas J.
Rebull, Judge.

      Carlos J. Martinez, Public Defender, and Jeffrey Paul DeSousa, Assistant
Public Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Jill D. Kramer, Assistant Attorney
General, for appellee.


Before SHEPHERD, EMAS and FERNANDEZ, JJ.

                      ON CONFESSION OF ERROR
      PER CURIAM.

      Based on the State’s proper confession of error, and our own independent

review of the record, we reverse the trial court’s written order of revocation of

community control and remand for the trial court to enter an order which conforms

to the court’s oral pronouncements at the revocation hearing. See Lafitte v. State,

16 So. 3d 315, 316 (Fla. 3d DCA 2009).

      Reversed and remanded with instructions.




                                         2